EXHIBIT 10.1 

Promissory Note

 

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM
THE REQUIREMENTS FOR SUCH REGISTRATION FOR NONPUBLIC OFFERINGS. ACCORDINGLY, THE
SALE, TRANSFER, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF THE SECURITIES
EVIDENCED HEREBY OR ANY PORTION THEREOF OR INTEREST THEREIN MAY NOT BE
ACCOMPLISHED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THAT
ACT OR AN OPINION OF COUNSEL SATISFACTORY IN FORM AND SUBSTANCE TO THE ISSUERS
TO THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED.

$ 10,000 _____________, 2019

 

FOR VALUE RECEIVED, BlackStar Enterprise Group, Inc., having an office and
address for purposes of notices and legal process at 4450 Arapahoe Ave., Suite
100, Boulder, Colorado 80303 (“Borrower”) promises to pay to the order of
___________ (“Lender”), at _______________ or at any such other place as may be
designated in writing by Lender, the principal sum of $ 10,000 in lawful money
of the United States of America, together with interest thereon to be computed
from _____________, 2019 at the Interest Rate (as defined below), and to be paid
in accordance with the terms of this Promissory Note (“Note”).

INTEREST. Interest at the annual rate of 11 % shall be payable on the principal
in accordance with the terms set forth immediately below.

PAYMENT. On or before _____________, 2019, (“Maturity Date”) when any unpaid
principle and interest shall be due in full, the borrower shall pay the entire
amount due unless 30-day extension granted by both parties.

APPLICATION OF PAYMENTS. The Lender shall first apply the payments to interest
and, after all interest is paid in full the balance of any payment shall be
applied to the principal amount of the Note.

SECURITY. The Note shall be secured by good faith of BlackStar Enterprise Group,
Inc.

ADDITIONAL CONSIDERATION FOR LENDER Lender(s) shall receive, as additional
consideration, 50,000 restricted shares of BlackStar Enterprise Group, Inc.

DEFAULT INTEREST/LATE CHARGES.

If the indebtedness is not paid in full on the Maturity Date, interest shall
continue to accrue until paid in full.

 

 

 

1 

 

 

BORROWER AGREES THAT ANY ACTION, SUIT OR PROCEEDING IN RESPECT OF OR ARISING OUT
OF THIS NOTE MAY BE INITIATED AND PROSECUTED IN THE STATE OR FEDERAL COURTS, AS
THE CASE MAY BE, LOCATED IN BOULDER COUNTY, STATE OF COLORADO. TO THE MAXIMUM
EXTENT PERMITTED BY APPLICABLE LAW, BORROWER CONSENTS TO AND SUBMITS TO THE
EXERCISE OF JURISDICTION OVER THE SUBJECT MATTER, WAIVES PERSONAL SERVICE OF ANY
AND ALL PROCESS UPON HIM AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE MADE
BY REGISTERED MAIL DIRECTED TO THE BORROWER AT HIS ADDRESS SET FORTH ABOVE OR TO
ANY OTHER ADDRESS AS MAY APPEAR IN THE LENDER’S RECORDS AS THE ADDRESS OF THE
BORROWER (BUT NOTHING HEREIN SHALL AFFECT THE VALIDITY OR EFFECTIVENESS OF
PROCESS SERVED IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW).

PREPAYMENT. The Borrower shall have the right to prepay the Note, but no
prepayment shall entitle the Borrower to reduce the total amount of principal
and interest due hereunder.

NOTICES. All notices to be given pursuant to this Note shall be in writing and
sufficient if given by personal service, by guaranteed overnight delivery
service, or by being mailed postage prepaid, by registered or certified mail, to
the address of the parties first hereinabove set forth or to such other address
as either party may request in writing from time to time. Any time period
provided in the giving of any notice hereunder shall commence upon the date of
personal service, the date after delivery to the guaranteed overnight delivery
service, or three (3) days after any notices are deposited, postage prepaid, in
the United States mail, certified or registered mail. Notices may be given by a
party's attorneys or agents with the same force and effect as though given by
such party.

IN WITNESS WHEREOF, the undersigned have executed the foregoing instrument as of
the date first above written.

 

BORROWER:

BlackStar Enterprise Group, Inc.

By: ______________________________

Its: CFO Joseph E Kurczodyna

Authorized Officer

 



2 

 